Pee Cueiam,
This action was upon a bond given to indemnify the plaintiff from loss which might result from the embezzlement or larceny by an employee. The only assignment of error to be considered relates to the refusal of the court to continue the case because of the absence of a material witness who at the time was imprisoned in *78the Philippine Islands. A motion for the continuance of a case is addressed to the sound discretion of the court and its order will not be overruled in the absence of clear proof of an abuse of power. That does not appear in this case.
The judgment is affirmed.